EXHIBIT 32.1 Certification of Chief Executive Officer, Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. SECTION 1350 In connection with the Annual Report of Thunder Fusion Corporation, (the “Company”) on Form 10-K for the period ending May 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dr. Ruggero M. Santilli, Chief Executive Officer, Principal Executive Officer and Principal Financial Officer of the Company, certify, to my knowledge that: (i)the accompanying Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended (the “Act”); and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. THUNDER FUSION CORPORATION /s/: Dr. Ruggero M. Santilli Dr. Ruggero M. Santilli Chief Executive Officer Principal Executive Officer Principal Financial Officer August 29, 2013
